Citation Nr: 0919518	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a right foot 
disability, including hallux abductor-valgus, status-post 
bunionectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from June 1979 to 
February 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran was scheduled for a Board hearing in July 2007; 
however, in June 2007 his representative submitted a 
statement noting that the Veteran wished to cancel his 
hearing and not reschedule.  

A statement of the case (SOC) was issued by the RO in 
December 2006 on the questions of service connection for 
hypertension and entitlement to a higher rating for 
pseudofolliculitis barbae.  The record now available to the 
Board does not reflect that the Veteran filed a substantive 
appeal after the December 2006 SOC.

Right Foot

Procedurally, the Board notes that service connection was 
denied for a right foot disability in a rating decision dated 
in June 1985.  The Veteran did not submit a notice of 
disagreement (NOD), and therefore, the 1985 rating decision 
became a final decision.  In December 2002 the Veteran 
submitted a claim to reopen, and in June 2003, the RO, after 
considering newly submitted service treatment records, 
reopened the Veteran's claim, but denied service connection 
for a right foot disability on the merits, stating that the 
evidence did not show that a pre-existing right foot 
disability had been aggravated beyond its normal progression 
by military service.

The Board notes that a decision of the RO becomes final and 
is not subject to revision on the same factual basis unless a 
notice of disagreement is filed within one year of the notice 
of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  Generally, if a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  However, if, after VA issues a 
decision on a claim, it receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file at 
the time of the prior decision, VA is required to reconsider 
the claim.  71 Fed. Reg. 52455-52457 (Sept. 6, 2006) 
(codified at 38 C.F.R. § 3.156(c)).  In this case, additional 
relevant service treatment records have been associated with 
the claims file that had not been considered by the RO in its 
June 1985 rating decision.  (The Board notes that the RO did 
consider the new records in the June 2003 rating decision).  

Specifically, additional service treatment records were 
obtained from the U.S. Army Hospital Podiatry Clinic in 
Heidelberg Germany, and Mannheim Health Clinic, both of which 
contained entries referencing treatment for the Veteran's 
right foot bunion before and after surgery.  As such, the 
Board will reconsider and evaluate the Veteran's claim for 
service connection on the merits, rather than characterizing 
it as a claim to reopen, because additional relevant service 
treatment records have been associated with the claims file 
that were not of record at the time of the last prior final 
RO decision in June 1985.

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto 
and was not aggravated thereby.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2008).  

Initially, the Board notes that the May 1979 entrance 
examination revealed a normal clinical evaluation for the 
Veteran's feet, and the June 1984 discharge examination noted 
that the Veteran had a scar on his right great toe due to an 
in-service bunionectomy.  Here, a May 1983 medical record 
shows that the Veteran presented with a painful right bunion.  
Over the previous 5 years he had experienced discomfort and 
in the previous 3 years the Veteran had experienced sharp 
pains through the joint, and was requesting permanent removal 
of the bunion.  This 1983 record also shows that the Veteran 
underwent a procedure to remove his bunion (Austin 
bunionectomy), and the discharge diagnosis was hallux abducto 
valgus of the right foot.  STRs prior and subsequent to the 
May 1983 bunionectomy revealed complaints and treatment 
related to the Veteran's right foot, including a July 1981 
entry noting pain in the right foot due to a bunion, and 
reflecting that the pain was increased with walking and 
running; a December 1982 entry noting a painful right bunion, 
and a June 1979 entry where the Veteran presented complaining 
of sore feet for the previous 10 days.  

Evidence of a current right foot disability includes a 
December 2002 outpatient treatment record from the Cleveland 
VA medical center (VAMC), which includes an assessment that 
the Veteran has a right 2nd metarsophalangeal joint injury, 
and diagnosed an old sesamoid/accessory bone fracture, with 
current traumatic arthritis, and possible delated/nonunion.  
The Podiatrist noted that he saw a definite cortial break in 
an osseous structure and stated that the Veteran must have 
injured this area in the past and not allowed it to heal 
properly.  A December 2002 x-ray of the right foot noted 
moderate degenerative arthritic changes of the first 
metatarsophalangeal joints and to a minimal degree some of 
the interphalangeal joints and the metatarsophalangeal 
joints, and also found a small spur arising from the 
posterior plantar aspect of the right os calcis.  A December 
2002 pharmacist entry shows that the Veteran was to have a 
light duty job that did not require heavy use of the right 
foot, and the Veteran was diagnosed with a fractured right 
2nd metatarsal.  The Veteran was seen at a VA clinic for 
right foot pain, and it was recommended that he wear a 
surgical shoe.

In this case, after considering the evidence of record, the 
Board finds that a remand is necessary in order to afford the 
Veteran a VA examination to determine precisely what current 
right foot residuals exist from his in-service bunionectomy 
and diagnosis of hallux abducto valgus.  Specifically, the 
examiner should comment on whether the Veteran's currently 
diagnosed degenerative arthritic changes of the joints in the 
right foot can be traced back to his in-service bunionectomy, 
and comment on whether any other currently diagnosed right 
foot disability is etiologically related to the Veteran's 
documented in-service diagnosis of hallux abducto valgus.

In summary, a medical opinion is necessary to determine what 
current right foot disabilities (arthritis, nonunion, or any 
other currently diagnosed right foot disability) are 
traceable to the in-service bunionectomy and diagnosis of 
hallux valgus.  As such, entitlement to service connection 
for a right foot disability is remanded for further 
development.

Left Foot

The Board notes that VA is required to obtain a medical 
opinion on the question of whether the Veteran's current 
right foot disability is related to service, if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: 1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See also  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004); 
Wells v. Principi, 326 F.3d 1381 (2003) (Board under no 
obligation to obtain a medical opinion when there is no 
competent evidence that the Veteran's disability or symptoms 
were service related).

Here, the STRs contain entries referencing left foot pain, 
sore feet and Achilles tendonitis.  Specifically, a January 
1984 report of medical history noted foot trouble, a June 
1979 entry noted that the Veteran presented complaining of 
sore feet and assessed him with Achilles tendonitis, and an 
entry about a week later noted that the Veteran's Achilles 
tendonitis was resolving.  Further, the current medical 
evidence of record includes a diagnosis of left foot Achilles 
tendonitis/posterior heel spur, (see December 2001 outpatient 
treatment record), left foot plantar fasciitis (see December 
2002 entry), and a private medical record by L.D., D.P.M. 
diagnosing the Veteran with hallux limitus rigidus of the 
left foot.  Additionally, several entries note that the 
Veteran experienced a painful left heel and pain and swelling 
of the left foot (see December 2001, December 2002, and 
October 2003 entries in the Cleveland VAMC outpatient 
treatment records).

The record also contains an August 2006 opinion by R.F., D.O. 
noting that he had reviewed the Veteran's medical records, 
and although he could not state with any degree of certainty, 
it was his professional opinion that the Veteran's current 
medical problem (Achilles tendonitis) "could be" service 
connected, noting that the Veteran's current problem might be 
the result of the injury he sustained in June of 1979 while 
he was on active duty.

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's current 
left foot disability "may be associated" with his period of 
active duty military service, the Board finds that a medical 
nexus opinion is required in order to fulfill the duty to 
assist.  See 38 C.F.R. § 3.159(c)(4); see also McLendon.  In 
order to obtain more definitive evidence on the question of 
whether the Veteran's currently diagnosed left foot 
disability is attributable to his period of military service, 
a remand is required.  

In summary, the Board will remand to seek current relevant 
treatment records, and to afford the Veteran a VA podiatry 
examination to determine the precise current residuals from 
the Veteran's in-service right foot bunionectomy and hallux 
valgus, and to determine whether any current left foot 
disability is traceable to his military service.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared podiatry treatment 
records.  With any necessary 
authorization from the Veteran, obtain 
and associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.

2.  The Veteran should be afforded a VA 
examination, conducted by a podiatrist, 
to determine the current right foot 
residuals the Veteran suffers from as a 
result of his in-service problem with 
hallux valgus and his bunionectomy, and 
to provide a nexus opinion regarding the 
medical probability that any current left 
foot disability is attributable to the 
Veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current left foot disability is 
traceable to military service.  The June 
1979 in-service entry showing Achilles 
tendonitis should be taken into account 
when arriving at an opinion.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




